                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

UNITED STATES OF AMERICA      §
                              §
v.                            §
                              §
IN THE MATTER OF THE          §                       No. 3:18-mj-765-BN
EXTRADITION OF                §
                              §
TITO JAY RISNER A/K/A         §
JAY MICHAEL RISNER A/K/A      §
TITO RISNER A/K/A             §
JOSE TITO RODRIGUEZ CALDERON. §

             AMENDED MEMORANDUM OPINION AND ORDER

      On November 16, 2018, the United States of America filed a complaint for the

extradition of Tito Risner a/k/a Jay Risner a/k/a Jose Tito Rodriguez Calderon

(“Risner”) at the request of the Government of the Republic of Colombia (“Colombia”)

pursuant to the extradition treaty between the United States and Colombia, the

Extradition Treaty with the Republic of Colombia, U.S.-Colom., Sept. 14, 1979, S.

TREATY DOC. NO. 97-8 (1981) (the “Treaty”), available at 1979 U.S.T. LEXIS 199.

The United States seeks Risner’s extradition in accordance with its treaty obligations

to Colombia, see Dkt. No. 1, and moved to detain Risner following his arrest on a

warrant [Dkt. No. 22] issued in connection with the United States’s complaint filed

under 18 U.S.C. § 3184, see Dkt. Nos. 5 & 14.

      Risner, through his retained counsel, filed a Motion to Dismiss, see Dkt. No. 23,

asserting that, “[i]n this extradition request, Colombia has failed to follow extradition

procedures and provide all required documents pursuant to Article 9 of the Extradition
Treaty with the Republic of Colombia, U.S.-Colom., Sept. 14, 1979, S. TREATY DOC.

NO. 97-8 (1981) (‘Treaty’),” and that “Colombia is in violation of the terms of the treaty,

therefore this matter must be dismissed,” id. at 1.

       The United States then filed a Notice of Filing of Supplement to Extradition

Request, see Dkt. No. 26, in which it explained:

              On November 16, 2018, Tito Risner a/k/a Jay Risner a/k/a Jose Tito
       Rodriguez Calderon (“Risner,” “Rodriguez Calderon,” or the “fugitive”)
       was arrested on the basis of a complaint seeking his extradition to the
       Republic of Colombia (“Colombia”) to serve a sentence for aggravated
       homicide. Attached to the filed complaint was the original Extradition
       Request submitted by the Government of Columbia (ECF No. 1-1).
              On February 23, 2018, the United States sent a diplomatic note to
       Columbia requesting that the Government of Columbia submit a certified
       supplement to the original extradition package from Columbia. In this
       diplomatic note, the United States requested that Columbia submit a
       Supplement which provides a text of the applicable Columbian laws
       describing the essential elements and designation of the offenses for
       which extradition is requested, and describing the time limit on the
       prosecution of the execution of punishment for the offenses as required
       by Articles 9(2) and 9(5) of the Extradition Treaty between the United
       States and the Republic of Columbia.
              Attached hereto as Exhibit A is the certified Supplement (dated
       July 23, 2018) with Spanish and English translations which was provided
       to the United States by the Government of Columbia. This Supplement
       to the original Extradition Request is admissible at the extradition
       hearing pursuant to 18 U.S.C. § 3190.

Id. at 1-2.

       The United States then filed the Government’s Response in Opposition to

Fugitive’s Motion to Dismiss Complaint, see Dkt. No. 36, and a Notice of Filing –

Supplemental Document, see Dkt. No. 37, in which it explained that

       [a]ttached hereto is a diplomatic note from the Government of Colombia,
       dated January 3, 2019, to the Government of the United States,
       explaining that the fugitive’s arrest in the United States on November 16,

                                            -2-
      2018, interrupted the Colombian limitations period, which otherwise was
      set to expire on November 23, 2018.

Id. at 1 (footnote omitted). The United States also noted that, “[i]n providing this

information, neither government concedes that the Treaty required the Government

of Colombia to submit it.” Id. at 1 n.1.

      Risner then filed his Relator’s Reply to Government’s Response to Motion to

Dismiss, see Dkt. No. 38, and Supplement to Relator’s Reply to Government’s Response

to Motion to Dismiss, see Dkt. No. 42.

      The undersigned United States magistrate judge is authorized to conduct the

proceedings in this matter under 18 U.S.C. § 3184 and 28 U.S.C. § 636. See Noel v.

U.S., 12 F. Supp. 2d 1300, 1305 (M.D. Fla. 1998); see generally Ntakirutimana v. Reno,

184 F.3d 419, 423 n.8 (5th Cir. 1999) (“The judicial officer, whether state or federal,

who is authorized to hold an extradition hearing pursuant to the terms of 18 U.S.C. §

3184 is often referred to as a ‘magistrate’ or as the ‘committing court.’”).

      The Court held oral argument on January 24, 2019 on Risner’s Motion to

Dismiss [Dkt. No. 23], and Risner, his counsel, and the United States’s counsel

appeared. See Dkt. Nos. 32, 43, & 44.

      For the reasons explained below, the Court DENIES Risner’s Motion to Dismiss

[Dkt. No. 23].

                                     Background

      As background, the United States asserts that,

      [a]ccording to information the Government of Colombia has provided:
             On December 9, 1994, the Colombian Criminal Court Six, Circuit

                                           -3-
of Cartagena, found the fugitive guilty of the aggravated homicide of his
wife, Patricia Gomez de Risner (the “victim” or “Risner’s wife”), in
violation of Article 323 of Colombia’s Criminal Code, and sentenced him
to twenty years imprisonment. The conviction was affirmed on appeal,
first by the Superior Tribunal of the Judicial District of Cartagena on
April 20, 1995, and then by the Supreme Court of Justice, Criminal
Cassation Division, on November 23, 1998. The extradition request from
the Government of Colombia contains supporting documentation
including the aforementioned Colombian court decisions, which reflect
the following:
       a. The victim was Risner’s wife. She was born in Colombia, and
lived in Texas.
       b. In early July, 1990, the victim and Risner were visiting
Cartagena, Colombia. On July 4, 1990, the victim was shot fatally while
walking with her sister and mother.
       c. Colombian police officers arrested Raul Alberto Ramirez
Montoya (Ramirez Montoya) and Yolanda Zuluaga Velez (Zuluaga Velez)
at the scene. The two were implicated in the homicide through
questioning and were convicted of the murder.
       d. Hotel and other records reflected that the Risners arrived at the
Hotel Bellavista in Cartagena three days before the murder, on July 1,
1990. Risner’s co-defendant and relative, Jairo Hernandez Pachon
(“Hernandez Pachon”), arrived at the same hotel on the same date, and
shared a room with Ramirez Montoya and Zuluaga Velez, adjacent to the
room that Risner and his wife occupied. [In the same proceeding as
Risner, the court convicted Hernandez Pachon of being an accomplice to
the aggravated homicide and sentenced Hernandez Pachon to ten years
imprisonment.] Hernandez Pachon also paid Ramirez Montoya and
Zuluaga Velez’s hotel bill. Given their proximity to the victim while she
was a guest at the hotel, Ramirez Montoya and Zuluaga Velez had
opportunities to become aware of the victim’s identity and appearance.
Further, a Colombian police agent testified that he had obtained
confidential information that when Risner and his wife were walking on
the beach, Risner “made signs” to hire Hernandez Pachon and his
companions.
       e. Risner was the beneficiary of at least five policies insuring the
victim’s life for a total value of approximately USD $1.73 million in the
1990s. Some, if not all, of the insurance companies investigated the
victim’s death and had declined to pay the proceeds to Rodriguez
Calderon, prompting Risner to sue them in the United States District
Court for the Northern District of Texas. See Risner v. Amex Life Assur.
Co., No. Civ. A No. 3-91-1646, 1993 WL 55957, at *1 (N.D. Tex. Jan. 19,
1993) (noting that Tito Risner was the designated beneficiary of several

                                    -4-
life insurance policies on the victim’s life and had tried to collect against
seven insurance companies). The Colombian court had before it the
results of said investigation. The court found that Risner had purchased
an abnormal number of policies on the victim’s life, in an abnormal
amount, considering that the victim worked as a nurse and was not
exposed to sufficient risk to justify such coverage. The court also noted
that the policies exceeded the couple’s economic capacity. [On
approximately January 16, 1991, plaintiff Tito Jay Risner also appears
to have filed suit against the Estate of Patricia Gomez Risner in Dallas
County Probate Court (Case No. PR-91-00180-1).]
        f. According to the victim’s sister, during the afternoon of the
shooting, Risner continuously passed from one side to the other of the
hotel windows, from which he could see the street and watch the shooting
occur.
        g. Following the murder, Colombian law enforcement interviewed
Risner, who asserted that his wife’s death should not be investigated.
Colombian authorities who conducted the interview also reported that
Risner seemed defensive and told them he did not know why they were
taking his statement. [In its decision, the Colombian court listed the
evidence before it, including an “Affidavit of Tito Risner.”] Crediting
testimony from a police agent who testified based on observing Risner
and fifteen years of professional experience, the court found that Risner
exhibited a strange and cunning attitude at the interview.
        h. According to the victim’s family, the fugitive told them to do
nothing regarding the investigation because there was no point to it.
        i. Risner departed Colombia abruptly on July 6, 1990, the day after
the victim’s burial.
        j. Ramirez Montoya, who ultimately was convicted of the murder,
made statements to police in an effort to prove his own innocence. For
example, Ramirez Montoya stated that the victim’s husband was outside
of and opposite the hotel where the shooting occurred and described the
clothes the victim’s husband was wearing. The Colombian court found
that a prior familiarity and criminal link existed between Ramirez
Montoya and Risner because Risner was not on the scene when the
shooting occurred, whereas Ramirez Montoya was apprehended
immediately after the shooting, and Ramirez Montoya’s mentioning an
absent stranger to exculpate himself would have made little sense.
        k. According to the victim’s family, although Risner had told the
victim that he was a bachelor Spaniard named Tito Jay Risner, they
discovered after the victim’s murder that, in fact, he was a married
Colombian named Jose Tito Rodriguez Calderon. In April 1993, the
victim’s sister reported to Colombian law enforcement, based on
information she had received from the fugitive’s sister’s husband, that

                                     -5-
      Rodriguez Calderon had changed his name to Risner upon moving to the
      United States. Colombian law enforcement determined, from Colombian
      civil records including a photographic identity card, that Risner was born
      in Colombia on February 6, 1944, as Jose Tito Rodriguez Calderon (and
      was listed in records from 1965 as married to a woman named Fronny
      Avillan, to whom the Colombian court alternately refers as Fronny Saito).
      [The extradition request includes a copy of the fugitive’s Colombian
      identity card, which was issued on July 30, 1965, reflecting this
      information. See DOJ-OIA-008 (translation at DOJ-OIA-127).] The
      Colombian court found, based on testimony from the victim’s family, that
      the victim was unaware of Risner’s double identity despite being married
      to him and having two children with him, that Risner had deceived the
      victim about his identity, and that this deception indicated that Risner
      had mounted a plot against the victim.
              l. While Risner was not physically present for the Colombian court
      proceedings against him, the Colombian court received and admitted two
      power-of-attorney forms from Tito Jay Risner.
              m. The Colombian court decisions indicate that Risner’s Colombian
      counsel did not contest that Risner is Rodriguez Calderon.

Dkt. No. 14 at 2-5 (footnotes omitted).

      Risner asserts that dismissal is required for the following reasons:

             Evidentiary factors relevant to the court’s determination include
      “[r]equired documents presented in accordance with United States law,
      translated and duly authenticated by a United States consul[.]” In re
      Extradition of Bonilla, No. 1:13-MJ-62, 2014 WL 934903, at *4 (E.D. Tex.
      Mar. 4, 2014). Article 9 governs “Extradition Procedures and Required
      Documents.” Treaty at Art. 9. The Government of Colombia is in violation
      of the treaty.
             A. The Extradition Request Fails to Provide All Documents
             Article 9 requires production of the following documents:

                    Section (2)(c): The texts of the laws describing the essential
                    elements and the designation of the offense for which
                    extradition is requested.

                    Section (2)(d): The texts of the laws describing the
                    punishment for the offense.

                    Section (2)(e): The texts of the laws describing the time limit
                    on the prosecution or the execution of punishment for the

                                           -6-
                    offense.

                    Section (4): Statement showing to what extent the sentence
                    has not been carried out.

       Treaty at Art. 9.
             Colombia has failed to provide these documents in accordance with
       the Treaty.

              B. The Extradition Request Fails to Provide Translations
                     and Legible Documents
              Article 9(5) requires “all documents to be submitted by the
       Requesting State in accordance with Articles 9 and 10 of the Treaty [] be
       translated into the language of the Requested State.” Treaty at Art. 9(5).
       See also M. Cherif Bassiouni, International Extradition: United States
       Law and Practice 767 (4th ed. 2002) (“All the foreign documents must be
       translated into English and the translation authenticated pursuant to
       section 3190.”).
              Colombia has failed to provide translations of the following
       documents:
                     • ID 25-39
                     • ID 129
                     • ID 41-2
              Columbia has failed to provide legible copies of the following
       documents:
                     • ID 47-74
              Columbia has failed to provide complete documents:
                     • ID 23
                     • ID 41
                     • ID 78
                     • ID 81
                     • ID 86
                     • ID 153
                     • ID 191

Dkt. No. 23 at 1-3 (footnote omitted). “For the foregoing reasons, Mr. Risner

respectfully requests that the Court dismiss the extradition petition.” Id. at 3.

       And, in his reply in support of his Motion for Bail, Mr. Risner further asserted

that


                                          -7-
[e]videntiary factors relevant to the court’s determination include
“[r]equired documents presented in accordance with United States law,
translated and duly authenticated by a United States consul[.]” In re
Extradition of Bonilla, No. 1:13-MJ-62, 2014 WL 934903, at *4 (E.D. Tex.
Mar. 4, 2014). Article 9 governs “Extradition Procedures and Required
Documents.” Treaty at Art. 9. The Government of Colombia is in violation
of the treaty, giving Mr. Risner a high probability of success on the
merits.
       A. Colombia Still Fails to Provide All Documents
       Article 9 requires production of the following documents:

             Section (2)(c): The texts of the laws describing the essential
             elements and the designation of the offense for which
             extradition is requested.

             Section (2)(d): The texts of the laws describing the
             punishment for the offense.

             Section (2)(e): The texts of the laws describing the time limit
             on the prosecution or the execution of punishment for the
             offense.

             Section (4): Statement showing to what extent the sentence
             has not been carried out.

Treaty at Art. 9.
        Exhibit A to the Supplement to Extradition Request (Dkt. 26)
provides an enlarged version of the same Spanish language illegible
documents originally produced at ID 25-39 (the Diario Oficial), which still
have not been translated. Colombia’s provision of a translation of Article
323 (Homicide), Article 324 subsections 1 and 4 (Homicide Sentencing
Enhancement), and Article 87 (Term for the Prescription of Punishment)
still do not satisfy Article 9 of the Treaty.
        Colombia only provided subsections 1 and 4 of Article 324, defining
the aggravated circumstances of the crime of homicide. However,
Criminal Court Six states that “Jose Tito Rodriquez Calderon should be
punished for the crime of aggravated homicide, since the third and fourth
causes of Section 324 of the Criminal Code are satisfied, that is, the deed
was committed against his spouse, and in the interest of gain.” ID 163
(emphasis added). Columbia has failed to provide the third cause of
Section 324. Without providing the entire code section, Colombia has
failed to meet its requirement under section (2)(c).
        Additionally, throughout the three court opinions, references are

                                    -8-
      made to 16 articles from the Colombian Criminal Procedure Code. None
      on these code sections have been provided. (Criminal Procedure Code
      Articles 23 (ID 159, 160), 24 (ID 159), 61 (ID 163), 106 (ID 164), 107 (ID
      164), 247 (ID 151, 162, 169), 253 (ID 151), 263 (ID 151), 300 (ID 150, 152,
      183), 301 (ID 152), 302 (ID 152), 334 (ID 164), 346 (ID 170), 441 (ID 147),
      501 (ID 165), 508 (ID 163).) This includes Article 247, which defines the
      “certainty of responsibly” required for conviction, which should be
      considered an “essential element…of the offense” required to be produced
      under the Treaty. ID 151, 162 (“all the requirements for conviction”).
             Mr. Risner has a high probability of success on the merits given
      that Colombia has failed to provide these documents in accordance with
      the Treaty. This is a special circumstance that warrants bail.
             B. Colombia Has Provided Conflicting Translations of the
                    Same Code Sections
             Colombia has provided conflicting translations of code sections for
      Article 323 (Homicide) and Article 324 (Homicide Sentencing
      Enhancement). In Exhibit D to Government’s Response in Opposition to
      Motion for Bail (Dkt. 27) the articles are translated as follows:
                    Article 323: “He who kills another will be liable to
                    imprisonment from 25 to 40 years.”
                    Article 324: “Punishment will be for 25 to 40 years
                    imprisonment if the conduct described in the preceding
                    Article is committed….”
      Gov. Resp. in Opp., Ex. D at ID 505 (emphasis added). (The email, that
      is part of Ex. D, has not been translated.)
             However, in Ex. A to Government’s Supplement to Extradition
      Request (Dkt. 26) the same articles are translated differently:
                    Article 323: “He who kills another will be liable to
                    imprisonment from 10 to 15 years.”
                    Article 324: “Punishment will be for 16 to 30 years
                    imprisonment if the conduct described in the preceding
                    Article is committed….”
      Supp. to Extradition Request, Ex. A at ID 412 (emphasis added).
             Colombia’s failure to provide consistent code sections and
      translations describing “the essential elements and the designation of the
      offense for which extradition is requested” as required by the Treaty gives
      Mr. Risner a high probability of success – a special circumstance
      justifying the setting of bail.”

Dkt. No. 28 at 1-4 (footnotes omitted).

      “The United States, on behalf of the Government of Colombia (‘Colombia’) and


                                          -9-
in fulfillment of its treaty obligations,” responds that the Motion to Dismiss “is (1)

premature because the question of whether Colombia’s extradition request satisfies the

legal requirements for certification is a matter for the Court to determine at an

extradition hearing; or, in the alternative, (2) meritless because the extradition request

complies with the Treaty’s requirements.” Dkt. No. 36 at 1-2 (footnote omitted).

      The United States contends that

      18 U.S.C. § 3184 requires the Court to hold an extradition hearing, where
      the Court will hear arguments and determine the sufficiency of
      Colombia’s extradition request. See 18 U.S.C. § 3184 (stating that the
      court may issue a warrant “to the end that the evidence of criminality
      may be heard and considered.... If on such hearing, [the court] deems the
      evidence sufficient to sustain the charge under the provisions of the
      proper treaty or convention ..., [the court] shall certify the same ... to the
      Secretary of State”).
             At this stage in the matter, where the government has filed its
      complaint but before the extradition hearing, “[t]he government need not
      ... prove its case, but need only state a claim.” In re Extradition of
      Koskotas, 127 F.R.D. 13, 23-24 (D. Mass. 1989) (denying motion to
      dismiss before extradition hearing, where fugitive argued, among other
      things, that Greece failed to make sufficient showing that it sought
      extradition for “enumerated offens[es] under the Treaty, ... punishable
      under Greece’s own criminal law,” id. at 18-19, and finding fugitive’s
      claims “premature,” id. at 25); see United States v. Godwin, No. CRIM.A.
      14-69 MAG, 2014 WL 5093281, at *2 (E.D. La. Oct. 9, 2014) (denying
      motion to dismiss before extradition hearing, finding that “the
      documentation presented thus far” on behalf of the Government of
      Curaçao “is sufficient under Section 3184 in that, read as a whole, it
      constitutes a ‘complaint made under oath, charging any person found
      within [this court’s] jurisdiction, with having committed within the
      jurisdiction of any such foreign government any of the crimes provided for
      by such treaty or convention’” (quoting 18 U.S.C. § 3184), stating that
      determination whether to certify extradition to Secretary of State “is
      appropriately made at or shortly after the upcoming [extradition]
      hearing,” and stating that ruling on dismissal “motion papers at this
      time, rather than after the extradition hearing itself, would be
      premature.”) (emphasis added). Here, the allegations in the complaint
      and the accompanying declaration from the U.S. State Department alone

                                          -10-
      state a claim sufficient under 18 U.S.C. § 3184.

Id. at 2-3. The United States argues that Risner’s “assertions about a photocopy on

ECF do not demonstrate that Colombia has failed to make a submission that satisfies

the Treaty, let alone that the Court should entertain this motion before holding an

extradition hearing with Colombia’s submission before it.” Id. at 6 (emphasis omitted).

      According to the United States, “the motion is premature and should be held in

abeyance until the extradition hearing,” or, alternatively, “[i]n the event the Court is

willing to entertain the motion on the merits, the Court should deny it as meritless,”

where “Colombia has fulfilled all that the Treaty requires, including all of the Treaty

provisions that Risner invokes, by providing (1) the texts of the laws that Article

9(2)(c)-(e) requires; (2) a statement showing the extent to which the sentence has been

carried out, as Article 9(4) requires; and (3) legible copies and translations of all

documents the Treaty requires, see Treaty Art. 9(5).” Id.

      And, the United States asserts,

      [i]n his reply memorandum requesting bail, but not in any amendment
      to the instant motion, Risner suddenly asserted that the Treaty requires
      Colombia to provide 16 articles from its Criminal Procedure Code simply
      because the Colombian courts made passing reference to them at some
      point. In the event the Court nevertheless wishes to entertain this
      argument, the government notes that it is meritless. Risner fails to
      identify any requirement in Article 9(2) of the Treaty that all laws to
      which a court in the country seeking extradition has made a passing
      reference anytime in the history of the case must be included in an
      extradition request. Further, the Colombian courts’ passing references to
      these provisions indicate that they pertain to such irrelevant matters as
      the general difference between primary and accomplice liability (Art. 23-
      24); general criteria for increasing a minimum penalty (Art. 61); damages
      liability, which the Colombian court did not even impose (Arts. 106-07,
      Art. 334); the general standard for “certainty of responsibility” required

                                         -11-
      to find guilt under Colombian law (Art. 247); the Colombian generality
      that “evidence must be assessed as a whole, in accordance with the rule
      of healthy criticism” (Art. 253); the Colombian evidentiary principle called
      “freedom of evidence” (Art. 263); the Colombian definition of “indicative
      evidence” (Art. 300); a passing reference to unspecified other evidentiary
      “suppositions” (Arts. 301-02); the law concerning charging a fugitive (Art.
      346); minimum requirements to be found by the Colombian prosecution
      service before trial (Art. 441); the list of authorities to receive copies of a
      criminal decision once it becomes final (Art. 501); and unspecified
      “appropriate measures” to be taken in connection with paternity rights
      over minors (Art. 508).
      ....
             [And, in] his reply memorandum in support of his bail application,
      but not in in the instant dismissal motion or in any amendment thereto,
      Risner has made new claims about Colombia’s supplemental submission
      concerning Article 324 (aggravated homicide). (See ECF No. 28 at Page
      ID 512.) To the extent the Court nevertheless wishes to consider such
      claims at this time, they are a red herring.

Id. at 14-15.

      Finally, the United States contends that, “[e]ven if one of Risner’s purported

treaty interpretations were theoretically plausible, to the extent he urges a narrow and

restricted construction to disfavor extradition, this too warrants denying the instant

motion. At an extradition hearing, a court should construe the applicable treaty

liberally to effectuate its purpose, namely, surrender of fugitives to the requesting

country.” Id. at 17-18.

      “[F]or the reasons set forth above, the United States respectfully requests that

the Court hold the motion in abeyance pending the extradition hearing or, in the

alternative, deny the motion as meritless.” Id. at 18.

      Risner replies that

      [t]he law related to extradition mandates that Colombia satisfy various
      requirements in order to certify extradition. See 18 USC § 3184; see also

                                           -12-
      In re Extradition of Bonilla, No. 1:13-MJ-62, 2014 WL 934903, at *4 (E.D.
      Tex. Mar. 4, 2014) and Matter of Demjanjuk, 603 F. Supp. 1468, 1470
      (N.D. Ohio 1985). The two main requirements at issue in this case are the
      need to provide the documents called for by the Treaty and Colombia’s
      obligation to establish probable cause to believe that Mr. Risner
      committed the offense for which extradition is sought. U.S.-Colom., Sept.
      14, 1979, S. TREATY DOC. NO. 97-8, art. 9 (1981) (“Treaty”). Despite
      having approximately 18 years to prepare its extradition request,
      Colombia has failed to provide the documents required by the Treaty.
      Notwithstanding the additional documentation submitted with the
      Supplement to Extradition Request (Dkt. 26) and the Diplomatic Note
      dated January 3, 2019 (Dkt. 37), Colombia’s request is still lacking. While
      the United States and Colombia have tried to save this deficient
      extradition request, it is clear that it cannot be saved. The United States
      and Colombia are in violation of the terms of the Treaty, therefore this
      matter must be dismissed.
      ....
             By the very language of the Treaty, this motion is not premature.
      Article 9(2) states that “[t]he request for extradition shall be accompanied
      by” the required documents. (Emphasis added.) Colombia made the
      request for the extradition of Jose Tito Rodriguez Calderon in 2000 – that
      is when the documents were required to be produced. Even if the request
      for extradition is based on the renewed inquiry by the United States in
      2018, Colombia has been required to provide documents required by the
      Treaty since 2000.
             This Court has the authority to dismiss this matter prior to the
      extradition hearing. In In the Matter of the Extradition of Giovanni
      Ferriolo, the court granted the relator’s motion to dismiss. 126 F. Supp.
      3d 1297, 1299 (M.D. Fla. 2015). The court found that “Italy and the
      United States violated the express provisions of the Treaty by failing to
      provide all required documentation to [relator]” and “failed to show
      probable cause to believe [relator] committed the offenses for which he
      was convicted in absentia.” Id. at 1301, 1305.

Dkt. No. 38 at 1.

      According to Risner,

      “[e]xtradition treaties are to be liberally construed so as to effect their
      purpose, that is, to surrender fugitives for trial for their alleged offenses.”
      Valentine v. United States ex rel. Neidecker, 299 U.S. 5, 14 (1936). That
      does not mean a requesting state may wholly disregard its Treaty
      obligations at the accused’s expense. Rather, “treaties should be faithfully

                                           -13-
observed, and interpreted with a view to fulfill our just obligations to
other powers, without sacrificing the legal or constitutional rights of the
accused.” Grin v. Shine, 187 U.S. 181, 184 (1902). Here, Colombia’s
failures are not mere technical lapses; rather, they are substantive in
nature and strike at Mr. Risner’s ability to defend himself in these
proceedings. See, e.g., Valenzuela, 286 F.3d at 1226-27 (noting that the
magistrate judge, in denying Italy’s first extradition complaint, refused
to consider an affidavit submitted by Italy that violated the treaty’s
requirements); Lo Duca v. United States, 93 F.3d 1100, 1111 (2nd Cir.
1996) (noting that relator’s objection to Italy’s failure to comply with the
treaty’s requirement had merit, but finding that relator waived the
argument).
       Without the texts of all the applicable Colombian criminal code
sections, neither Mr. Risner nor this Court can determine with certainty
whether this case has been time barred by the statute of limitations
(Treaty, art. 6) or if there is probable cause (Treaty, art. 9(3)(c)).
....
       The deficiencies in the documents produced are more than a mere
technicality. The United States is minimizing the importance of the code
sections cited by the Colombian courts in convicting Mr. Risner. Many of
these code sections go to the heart of decision.
....
       The Treaty requires a showing of “[s]uch evidence as would provide
probable cause to suspect, according to the laws of the Requested State,
that the person sought has committed the offense for which extradition
is requested.” Treaty, art. 9(3)(c) (emphasis added). Probable cause
requires a finding that the evidence presented supports a reasonable
belief that the person whose extradition is sought is guilty of the crime
charged. Yapp v. Reno, 26 F.3d 1562, 1564 (11th Cir. 1994); In re
Ribaudo, 2004 WL 213021, at *5 (S.D.N.Y. Feb. 3, 2004). The standard
for determining whether probable cause is established for extradition
purposes is the same as that for federal preliminary proceedings. See
Castro Bobadilla v. Reno, 826 F. Supp. 1428, 1433 (S.D. Fla. 1993), aff’d,
28 F.3d 116 (11th Cir. 1994). “The federal probable cause standard
requires ‘evidence sufficient to cause a person of ordinary prudence and
caution to conscientiously entertain a reasonable belief of the accused’s
guilt.” Id. (quoting Republic of France v. Moghadam, 617 F.Supp. 777,
782 (D.C.Cal. 1985)). Conclusory statements are insufficient to establish
probable cause for purposes of extradition. United States v.
Fernandez-Morris, 99 F.Supp.2d 1358, 1365 (S.D. Fla. 1999) (citation
omitted).
       According to the court in Ferriolo, the probable cause
determination can only be made based on the documents which have been

                                   -14-
      properly provided. Ferriolo, 126 F. Supp. 3d at 1304. “The Court must
      evaluate the sufficiency of the evidence to determine whether there is
      probable cause to believe [relator] violated the statutes for which the
      necessary documentation had been provided.” Id. (emphasis added).
      “Without English translation copies of certain of the statutes [relator]
      allegedly violated, the Court cannot determine whether there is probable
      cause to believe the elements of those crimes has been shown.” Id.
             Here, the Court has not been provided with the laws relating to the
      essential elements of the offense, including the level of guilt required to
      be convicted of homicide in Colombia, and the laws relating to the time
      limit on the execution of punishment. Without these essential code
      sections, probable cause cannot be established. Because probable cause
      cannot be established due to Colombia’s noncompliance with the Treaty,
      this extradition petition must be dismissed.
      ....
             The deficiencies are not the type that “savor of technicality” as the
      government asserts. Bingham v. Bradley, 241 U.S. 511, 517 (1916).
      .....
             Mr. Risner is not urging a construction of the Treaty that would
      restrict reciprocal operation of the treaty. Mr. Risner is asking this Court
      to acknowledge and recognize Colombia’s failure to comply with the terms
      of the Treaty.

Dkt. No. 38 at 3, 15-17 (citation omitted).

      Finally, Risner contends,

      [a]ssuming, for the sake of argument, that Colombia has complied with
      the Treaty in providing all the required documents, due process still
      requires this extradition request to be dismissed. Despite the limited role
      of the court in an extradition proceeding, “the judiciary must ensure that
      the constitutional rights of individuals subject to extradition are
      observed.” Valenzuela, 286 F.3d at 1229. Mr. Risner is a United States
      citizen subject to extradition in a United States court. He should be
      entitled to due process protections. ....
              Given the state of the documents provided to Mr. Risner, he has
      not received fair notice. If Mr. Risner is forced to defend himself based on
      what has been provided, then due process will be violated. Having
      provided the Court with a clean set of the documents does not get around
      this due process violation. Ferriolo states that the requesting state has to
      provide the required documents to the relator. 126 F. Supp. 3d at 1301
      (finding that “Italy and the United States violated the express provisions
      of the Treaty by failing to provide all required documentation to

                                         -15-
      [relator]”).
             Even if this Court is willing to overlook the failure of the United
      States and Colombia to submit in both languages all of the required
      documents, and if this Court is willing to accept that the deficiencies with
      the documents are solely ECF photocopying problems, Mr. Risner cannot
      be forced to defend against this extradition without the ability to read all
      the documents provided with the request.
      ....
             The United States points to the fact that this Court reviewed the
      request for extradition as somehow absolving any deficiencies with the
      documents. However, it is not the job of the Court to challenge the state
      of the documents. That is why relators have defense attorneys.
             Recognizing the principles of law, order, fairness and justice, this
      matter must be dismissed.

Dkt. No. 38 at 17-19.

                                   Legal Standards

      The United States Court of Appeals for the Fifth Circuit has previously

“outlin[ed] the process of international extradition”:

      The substantive right of a foreign country to request the return of a
      fugitive and the duty of the United States to deliver the fugitive depends
      entirely on the existence of a treaty between the requesting nation and
      the United States. 18 U.S.C. § 3181 (1976), Factor v. Laubenheimer, 290
      U.S. 276, 287, 54 S. Ct. 191, 193, 78 L. Ed. 315 (1933). To invoke its right
      to extradite a fugitive, the requesting nation must submit its request to
      a state or federal court. 18 U.S.C. § 3184 (1976). (In practice, the
      requesting nation submits its request to the Secretary of State who may
      request the Justice Department to file a verified extradition complaint.
      See Matter of Assarsson, 670 F.2d 722, 725 (7th Cir. 1982).) The court
      determines whether the fugitive is subject to extradition and, if so, must
      order the fugitive’s commitment and certify the supporting record to the
      Secretary of State. Id. The decision to surrender the fugitive then rests
      in the discretion of the Secretary of State. 18 U.S.C. § 3186 (1976);
      Escobedo v. United States, 623 F.2d 1098, 1105 n.20 (5th Cir.), cert.
      denied, 449 U.S. 1036, 101 S. Ct. 612, 66 L. Ed. 2d 497 (1980).

In re U.S., 713 F.2d 105, 107-08 (5th Cir. 1983) (footnote omitted).

      18 U.S.C. § 3184 provides:

                                          -16-
      Whenever there is a treaty or convention for extradition between the
      United States and any foreign government, or in cases arising under
      section 3181(b), any justice or judge of the United States, or any
      magistrate judge authorized so to do by a court of the United States, or
      any judge of a court of record of general jurisdiction of any State, may,
      upon complaint made under oath, charging any person found within his
      jurisdiction, with having committed within the jurisdiction of any such
      foreign government any of the crimes provided for by such treaty or
      convention, or provided for under section 3181(b), issue his warrant for
      the apprehension of the person so charged, that he may be brought before
      such justice, judge, or magistrate judge, to the end that the evidence of
      criminality may be heard and considered. Such complaint may be filed
      before and such warrant may be issued by a judge or magistrate judge of
      the United States District Court for the District of Columbia if the
      whereabouts within the United States of the person charged are not
      known or, if there is reason to believe the person will shortly enter the
      United States. If, on such hearing, he deems the evidence sufficient to
      sustain the charge under the provisions of the proper treaty or
      convention, or under section 3181(b), he shall certify the same, together
      with a copy of all the testimony taken before him, to the Secretary of
      State, that a warrant may issue upon the requisition of the proper
      authorities of such foreign government, for the surrender of such person,
      according to the stipulations of the treaty or convention; and he shall
      issue his warrant for the commitment of the person so charged to the
      proper jail, there to remain until such surrender shall be made.

18 U.S.C. § 3184; see also 18 U.S.C. § 3181(a)(1) (“The provisions of this chapter

relating to the surrender of persons who have committed crimes in foreign countries

shall continue in force only during the existence of any treaty of extradition with such

foreign government.”). “This section authorizes a judicial officer to hold a hearing to

consider a request for surrender. If the judicial officer finds the evidence sufficient to

sustain the charges under the treaty or convention, then the officer certifies to the

Secretary of State that the individual may be surrendered.” Ntakirutimana, 184 F.3d

at 422 (citing 18 U.S.C. § 3186 (“conferring final authority on the Secretary of State to

order a fugitive’s surrender where a judicial officer has ruled that the requirements for

                                          -17-
extradition have been met”)).

         As another judge in this circuit recently explained:

                International extradition proceedings are governed both by statute
         (18 U.S.C. §§ 3181, 3184, 3186, 3188-3191) and by treaty. See 18 U.S.C.
         § 3184. In applying an extradition treaty, the court is to construe it
         liberally in favor of the requesting nation. Factor v. Laubenheimer, 290
         U.S. 276, 293-94 (1933). .... Because the Treaty is central to the
         proceedings, at the extradition hearing, the court will have to determine
         whether the Treaty is a valid extradition treaty in force between the
         United States and [the requesting country], then must determine
         whether it is applicable, and finally consider whether the requirements
         of the treaty have been satisfied. See 18 U.S.C. § 3184; Bozilov v. Seifert,
         983 F.2d 140, 143 (S.D.N.Y. 1999) (considering whether extradition
         request was made timely under the terms of the treaty).
                In addition to determining the validity and applicability of the
         Treaty, the court must determine whether the charged offenses may
         provide a basis for [Risner’s] extradition. This requires that the court
         determine whether the charged offenses are listed in the Treaty as
         extraditable offenses. See, e.g., Cucuzzella v. Keliikoa, 638 F.2d 105, 107
         (9th Cir. 1981). ....
                The court must finally determine whether the evidence supports
         a probable cause finding as to each charged offense. Matter of Extradition
         of Lahoria, 932 F. Supp. 802, 805 (N.D. Tex. 1996). According to the
         applicable statute, the court’s responsibility is to determine whether,
         under the Treaty, the evidence is sufficient to sustain the charges that
         [Risner] committed the offenses alleged in the complaint. 18 U.S.C. §
         3184.

U.S. v. Valentino, Case No. 4:18-mj-00146, 2018 WL 2187645, at *4 (S.D. Tex. May 11,

2018).

         “Although Section 3184 requires the court to decide whether ‘evidence [is]

sufficient to sustain the charge,’ the scope of an evidentiary hearing is not to determine

guilt or innocence.” Bonilla, 2014 WL 934903, at *3. Rather,

         the court fulfills its limited function by conducting a “hearing [that]
         determines only whether circumstances warrant certification that the
         respondent is eligible for extradition.” Id. at *3 (emphasis added).

                                            -18-
      Evidentiary factors relevant to the court’s determination include:

             1. Personal and subject matter jurisdiction; 2. Existence of a valid
             extradition treaty between United States of America and foreign
             requesting state; 3. Required documents presented in accordance
             with United States law, translated and duly authenticated by a
             United States consul; 4. Pending criminal charge in foreign
             requesting state; 5. Offense charged is extraditable; 6. Offense
             charged satisfies requirement of double criminality; 7. Respondent
             is person sought; and 8. Probable cause.

      Id. at *4 (emphasis added).

Godwin, 2014 WL 5093281, at *1-*2 (emphasis omitted).

      As the Fifth Circuit has generally explained,

      [c]ertification of eligibility for extradition requires a finding of probable
      cause that the accused committed the charged offense. Probable cause is
      “the existence of a reasonable ground to believe the accused guilty of the
      crime.”

Quintanilla v. U.S., 582 F. App’x 412, 415 (5th Cir. 2014) (citations omitted); accord

Ntakirutimana, 184 F.3d at 427 (“In reviewing a request for surrender, the committing

court must determine whether probable cause exists to sustain the charges against the

accused.”). And Risner asserts that

      [t]he fact that Colombia convicted Mr. Risner does not alter the analysis
      because the conviction was in absentia. When a conviction is obtained in
      absentia, courts have treated the extradition request as if it involved a
      pending charge, therefore still requiring sufficient and independent
      evidence to justify a reasonable belief that the relator committed the
      crime. See, e.g., Germany v. United States, 2007 U.S. Dist. LEXIS 65676,
      at *20-21 (E.D.N.Y. Sep. 5, 2007) (“Where a defendant was convicted in
      absentia, the conviction is merely a charge and an independent
      determination of probable cause in order to extradite must be made”);
      Argento v. Horn, 241 F.2d 258, 259 n.1 (6th Cir. 1957); Gallina v. Fraser,
      278 F.2d 77, 78-9 (2nd Cir. 1960). Presence of counsel alone at a trial is
      insufficient to give an in absentia conviction conclusive effect for a
      probable cause determination. See In re Extradition of Ernst, 1998 U.S.

                                          -19-
      Dist. LEXIS 10523, at *21-4 (S.D.N.Y. July 14, 1998); see also United
      States v. Fernandez-Morris, 99 F. Supp. 2d 1358, 1365 (S.D. Fla. 1999)
      (finding that relators were convicted in absentia despite having been
      represented by counsel).

Dkt. No. 24 at 8. Another judge in this circuit recently considered the state of the law

on this issue:

             In this case, the parties disagree on the significance of the
      conviction by the Dutch court. The United States Government argues it
      is de facto proof of probable cause to support the charges. Valentino
      contends that when, as here, the conviction is obtained in absentia, it
      should be considered nothing more than a “mere charge” so that probable
      cause must still be established independently of the conviction. The
      courts in this Circuit do not appear to have directly addressed this issue.
      See Matter of Extradition of Porumb, No. 6:18-MJ-00010, 2018 WL
      814568, at *4 (W.D. La. Feb. 9, 2018) (“The Government counters that no
      probable cause determination is required because he was already
      convicted albeit in absentia. Assuming without deciding the Government’s
      position as to the second requirement is correct....”) (emphasis added).
      Courts in other circuits have reached conflicting conclusions. Compare
      United States v. Bogue, No. 98-CRIM.A.-572-M, 1998 WL 966070, at *2
      (E.D. Pa. Oct. 13, 1998) (“[A] conviction, although obtained in absentia,
      provides sufficient evidence of criminality to satisfy the probable cause
      requirements of 18 U.S.C. § 3184.”) with In Matter of Extradition of
      Ernst, No. 97 CRIM.MISC.1 PG.22, 1998 WL 395267, at *7 (S.D.N.Y. July
      14, 1998) (“[W]here, as in this case, the conviction is the result of a trial
      in absentia, the conviction is regarded merely as a charge, requiring
      independent proof of probable cause.”).
             Convictions in absentia can generally be organized into three
      categories: 1) cases in which the accused was present for some or all of
      the proceeding leading to the conviction, U.S. ex rel. Bloomfield v.
      Gengler, 507 F.2d 925 (2d Cir. 1974) (present for trial at which he was
      acquitted, not present for appeal that overturned acquittal); Lindstrom
      v. Gilkey, No. 98 C 5191, 1999 WL 342320 (N.D. Ill. May 14, 1999)
      (present for majority of trial before fleeing); 2) cases in which the accused
      was not present but was fully represented by counsel, Gallina v. Fraser,
      177 F. Supp. 856, 859 (D. Conn. 1959), aff’d, 278 F.2d 77 (2d Cir. 1960);
      and 3) cases in which the accused was entirely unrepresented. In re
      Ribaudo, No. 00 CRIM.MISC.1PG.KN, 2004 WL 213021 (S.D.N.Y. Feb.
      3, 2004). Although not universal, the overriding principal in cases
      involving convictions in absentia appears to be this: when there is

                                          -20-
      credible evidence supporting the conviction, either because the accused
      defended himself at trial, had evidence presented on his behalf at trial,
      or the requesting state has provided evidence supporting the conviction
      in its request for extradition, a conviction in absentia can be evidence of
      probable cause. When those indicators are absent, it is reasonable for a
      court to consider the sufficiency of the evidence when a conviction is
      obtained in absentia.

Valentino, 2018 WL 2187645, at *4-*5.

      And, in this instance, Article 9 of the Treaty provides, among other things:

             (1) The request for extradition shall be made through the
      diplomatic channel.
             (2) The request for extradition shall be accompanied by:
                    (a) Documents, statements, or other evidence which describe
      the identity and probable location of the person sought;
                    (b) A statement of the facts of the case;
                    (c) The texts of the laws describing the essential elements
      and the designation of the offense for which extradition is requested;
                    (d) The texts of the laws describing the punishment for the
      offense; and
                    (e) The texts of the laws describing the time limit on the
      prosecution or the execution of punishment for the offense.
             (3) When the request for extradition relates to a person who has
      not been convicted, it shall be accompanied by:
                    (a) A copy of the indictment or its equivalent issued by a
      judge or other judicial authority of the Requesting State;
                    (b) Evidence proving that the person sought is the person to
      whom the indictment or its equivalent refers; and
                    (c) Such evidence as would provide probable cause to
      suspect, according to the laws of the Requested State, that the person
      sought has committed the offense for which extradition is requested.
             (4) When the request for extradition relates to a convicted person,
      it shall be accompanied by:
                    (a) A copy of the judgment of conviction imposed by a court
      of the Requesting State; and
                    (b) Evidence proving that the person sought is the person to
      whom the conviction refers.
             If the person has been found guilty but not sentenced, the request
      for extradition shall also be accompanied by evidence to that effect and
      by a copy of the warrant of arrest.
             If the convicted person has been sentenced, the request for

                                         -21-
      extradition shall also be accompanied by a copy of the sentence imposed
      and a statement showing to what extent the sentence has not been
      carried out.
              (5) All the documents to be submitted by the Requesting State in
      accordance with Articles 9 and 10 of this Treaty shall be translated into
      the language of the Requested State.
              (6) The documents which accompany the extradition request shall
      be admitted into evidence when:
                     (a) In the case of a request emanating from the United
      States, they are signed by a judge, magistrate or other judicial officer and
      authenticated by the official seal of the Department of State and certified
      by a diplomatic or consular officer of the Republic of Colombia in the
      United States.
                     (b) In the case of a request emanating from the Republic of
      Colombia they are signed by a judge or other judicial authority and are
      certified by the principal diplomatic or consular officer of the United
      States of America in the Republic of Colombia.
              (7) The Requested State shall review for legal sufficiency
      documentation in support of an extradition request prior to presentation
      to the judicial authorities and shall provide for legal representation to
      protect the interests of the Requesting State before the competent
      authorities of the Requested State.

Treaty at Art. 9.

      The Federal Rules of Criminal Procedure do not govern extradition proceedings

under 18 U.S.C. § 3184. See FED. R. CRIM. P. 1(a)(5)(A) (“Proceedings not governed by

these rules include: (A) the extradition and rendition of a fugitive....”). And “[t]he

evidentiary rules governing ordinary civil and criminal trials do not control what may

be admitted in an extradition hearing.” Balzan v. U.S., 702 F.3d 220, 224 (5th Cir.

2012); see also FED. R. CRIM. P. 1101(d)(3) (“These rules – except for those on privilege

– do not apply to the following: ... (3) miscellaneous proceedings such as: extradition

or rendition....”). Rather, 18 U.S.C. § 3190 provides that

      [d]epositions, warrants, or other papers or copies thereof offered in
      evidence upon the hearing of any extradition case shall be received and

                                          -22-
      admitted as evidence on such hearing for all the purposes of such hearing
      if they shall be properly and legally authenticated so as to entitle them
      to be received for similar purposes by the tribunals of the foreign country
      from which the accused party shall have escaped, and the certificate of
      the principal diplomatic or consular officer of the United States resident
      in such foreign country shall be proof that the same, so offered, are
      authenticated in the manner required.

18 U.S.C. § 3190.

      Under 18 U.S.C. § 3190, a properly authenticated document is admissible
      at such a hearing. Consequently, authenticated documents may serve as
      competent evidence in support of a magistrate’s determination.

Balzan, 702 F.3d at 224 (footnotes omitted); see also Ntakirutimana, 184 F.3d at 429-

30 (“The district court declined to address Ntakirutimana’s challenge to the reliability

of the translations. The court stated that, as long as the evidence is authenticated in

accordance with § 3190, then it would not consider challenges to the reliability of the

translation. We agree with the district court that we can presume that the translations

are correct. The extradition court need not independently inquire into the accuracy of

the translations submitted with a formal extradition request, because ‘[s]uch a

requirement would place an unbearable burden upon extradition courts and seriously

impair the extradition process.’” (footnote and citations omitted)).

                                       Analysis

      Neither the federal statute, 18 U.S.C. §§ 3181, 3184, 3186, 3188-3191, nor the

Treaty expressly contemplate a pre-extradition-hearing motion to dismiss an

extradition complaint. And judges in this circuit have denied or abated such motions

as premature before conducting an extradition hearing under Section 3184.

      In Godwin, the magistrate judge explained that “Defendant’s arguments in

                                         -23-
support of dismissal of the petition touch[ed] upon” the evidentiary factors of

“[r]equired documents presented in accordance with United States law, translated and

duly authenticated by a United States consul”; “[p]ending criminal charge in foreign

requesting state”; and “[p]robable cause,” as “relevant to the court’s determination” of

“whether circumstances warrant certification that the respondent is eligible for

extradition.” 2014 WL 5093281, at *1-*2 (emphasis omitted). The court

      concluded that the documentation submitted by the Government of
      Curaçao provides a legally sufficient basis for the institution and
      continuation of these extradition proceedings and that pre-hearing
      dismissal of the petition and release of defendant as sought by this
      motion are unwarranted. In compliance with 18 U.S.C. § 3184, the
      Government of Curaçao has presented this court with a detailed, sworn
      investigation report summarizing its evidence and constituting its
      criminal complaint against defendant. Record Doc. No. 14-1 at pp. 10-20.
      As he is empowered to do under Article 74 of the Code of Criminal
      Proceedings applicable in Curaçao, id. at p. 30, the Curaçao Public
      Prosecutor has issued a murder/manslaughter arrest warrant for
      defendant based upon the sworn investigation report of two “reporting
      officers” of the “Korps Politie Curaçao (Curaçao Police Force).” Record
      Doc. No. 14-1 at pp. 10, 27. This procedure under Curaçao law mirrors the
      same procedure for charging a criminal offense and commencing criminal
      proceedings against a defendant by a law enforcement officer’s sworn
      criminal complaint and issuance of a warrant under United States law.
      Fed. R. Crim. P. 3 and 4. Thus, the documentation presented thus far is
      sufficient under Section 3184 in that, read as a whole, it constitutes a
      “complaint made under oath, charging any person found within [this
      court’s] jurisdiction, with having committed within the jurisdiction of any
      such foreign government any of the crimes provided for by such treaty or
      convention.”
             The fact that some of the submissions of the Government of
      Curaçao use the language of “suspicion,” as opposed to probable cause, is
      of no moment for present purposes of deciding this pre-hearing motion to
      dismiss. Probable cause is the standard that this court will apply when
      it ultimately determines what it should certify to the United States
      Secretary of State in connection with this extradition petition. However,
      that determination is appropriately made at or shortly after the upcoming
      hearing scheduled for November 3rd. An “extradition hearing is akin to

                                         -24-
      a preliminary hearing under Federal Rule of Criminal Procedure 5.1.” In
      re Extradition of Vargas, 978 F. Supp. 2d 734, 747 (S.D. Tex. 2013). Such
      a hearing “is not a trial on the merits to determine whether the accused
      is guilty or innocent of the underlying criminal allegations.” Id. (citing
      Escobedo, 623 F.2d at 1102 n.5; Sayne v. Shipley, 418 F.2d 679, 685 (5th
      Cir. 1969)). However, in making a probable cause determination, “courts
      apply a totality of the circumstances analysis and make a practical
      common sense decision whether, given all the circumstances, there is a
      fair probability that the defendant committed the crime.” Id. at 747-48
      (quotations and citations omitted). At a preliminary hearing, as at the
      scheduled extradition hearing in this case, defendant may challenge the
      prosecution’s evidence and will be offered an opportunity to introduce
      evidence of his own for the court’s consideration. Fed. R. Crim. P. 5.1(e).
      Only then will this court make a determination of probable cause, based
      upon its own evaluation of the evidence, regardless of the language
      employed or any characterization of that evidence by the parties. Making
      that determination on these motion papers at this time, rather than after
      the extradition hearing itself, would be premature.

Godwin, 2014 WL 5093281, at *2.

      But at least one other magistrate judge has dismissed an extradition complaint

before conducting a Section 3184 extradition hearing, explaining:

             When a person is convicted in abstentia, the judgment is treated
      as a charge, not a conviction. “Because Defendant [was] convicted in
      abstentia, that conviction is only considered a charge of a crime rather
      than a conviction for purposes of the Court’s probable cause analysis.”
      ....
             Article X ¶ 2(c) and 3(b) of the Treaty requires that Italy submit
      “the texts of the laws describing the essential elements and the
      designation of the offense for which extradition is requested.” These legal
      texts must be furnished in Italian and English. Article X ¶ 6. According
      to the Italian court of appeal’s order, Ferriolo was convicted of counts “C”
      and “D” and acquitted on counts “F” and “G.” (Doc. 32–1 at 6, 8).
             Under count “C,” the laws Ferriolo was convicted of violating
      include “criminal offense contrary to section 74(1)(2)(3), of Consolidated
      Text 309/90 ... in order to commit an indefinite number of criminal
      offenses contrary to section 73.” (Id., at 6). Italy provided an English
      translation of part, but not all of, section 73 (Doc. 32-1 at 22). It did not
      provide an Italian version of section 73. Missing from the English
      translation of Section 73 is Article 17, which is referenced in section

                                          -25-
73(2); the schedules set out in Article 14, which are referenced in section
73 2(bis); and schedules II and IV set out in Article 14, which are
referenced in section 73 2(4)(Id.).
        Under count “D,” Ferriolo was convicted of laws including sections
73(1) and (4), section 80(1) and (2), section 81(2), and section 112(2) (Id.,
at 6). The preceding discussion concerning section 73 also applies to count
“D.” In addition, Italy failed to provide a copy of section 80. It produced
section 81 in English, but not Italian, and section 81(2) is missing
(Exhibit 5). Italy did not provide an English language version of section
112(2) and it is questionable whether section 112(2) was furnished in
Italian.
        The Government acknowledges the missing documents, but argues
the point of the Treaty’s requirements pertaining to documentation is to
give the defendant notice of what he is being charged with and the record
here is replete with references to cocaine so there can be no doubt about
what Ferriolo’s convictions involved. The Government also attempted to
cure this problem in part by providing a Google translation of section
80(1) and (2). Ferriolo objected and the Court agrees that the translation
does not satisfy the requirements of 18 U.S.C. § 3190 which provides for
the admission in evidence of properly authenticated documents, or the
requirements of Article X of the Treaty which provides for documents
bearing the certificate or seal of the Italian Ministry of Justice or
Ministry or Department responsible for foreign affairs. Article X ¶ 7.
        Now, the Court finds that Italy and the United States violated the
express provisions of the Treaty by failing to provide all required
documentation to Ferriolo. The Court also finds that the failure to provide
all of the documents required by the Treaty unfairly impairs Ferriolo’s
ability to concede or contest whether the dual criminality requirement in
Article II of the Treaty has been met.
....
Taking into consideration the totality of the circumstances, the Court
finds that the evidence presented by the United States on behalf of Italy
does not support a reasonable belief that Ferriolo is guilty of the crimes
charged.
        Without English translation copies of certain of the statutes
Ferriolo allegedly violated, the Court cannot determine whether there is
probable cause to believe the elements of those crimes has been shown.
Therefore, as to the charges for which the Court did not receive the
applicable statutes, a finding of no probable cause is compelled. The
Court must evaluate the sufficiency of the evidence to determine whether
there is probable cause to believe Ferriolo violated the statutes for which
the necessary documentation has been provided.
....

                                    -26-
             The extradition hearing is not a trial on the merits to determine
      guilt or innocence, but serves as a means of ensuring that probable cause
      exists to believe the person whose surrender is sought has committed the
      crime for which his extradition is requested.” Castro Bobadilla v. Reno,
      826 F.Supp. 1428 (S.D. Fla.1993), aff’d, 28 F.3d 116 (11th Cir. 1994). A
      finding of probable cause means there is sufficient evidence “to cause a
      person of ordinary prudence and caution to conscientiously entertain a
      reasonable belief of the guilt of the accused.” United States v. Fernandez-
      Morris, 99 F. Supp. 2d 1358, 1365 (S.D. Fla. 1999) (citing Coleman v.
      Burnett, 477 F.2d 1187, 1202 (D.C. Cir. 1973)). The Government has not
      provided all of the documentation which the Treaty requires, and it has
      failed to show probable cause to believe Ferriolo committed the offenses
      for which he was convicted in absentia.

Ferriolo, 126 F. Supp. 3d at 130-01, 1304, 1305 (citations omitted).

      Risner’s counsel acknowledged at oral argument that the failure to provide

Risner with legible copies of required documents that Risner concedes have been

properly submitted and authenticated under the Treaty and 18 U.S.C. § 3190 may be

remedied by requiring the United States to provide Risner with an original copy of

those documents. And the Court, on the record, ordered the United States to do so

following oral argument. See Dkt. No. 44 at 20-21, 33, 35-36.

      The issue here boils down to whether Colombia, through the United States, has

failed to provide information and documents that the Treaty requires Colombia to

submit with its extradition request and that, according to Risner, Colombia still has

not provided – and, if so, whether those failures warrant dismissal of the extradition

complaint before the Court convenes an extradition hearing under 18 U.S.C. § 3184.

      As a preliminary matter, Risner urges the Court not to consider a July 16, 2018,

email (in Spanish) from Catherine Díaz Santofimio, to Lisa Roberts and Timothy

Stackhouse with an attachment in English, which the United States attached as

                                         -27-
Exhibit D to its Response in Opposition to Fugitive’s Motion for Bail. See Dkt. No. 27-4.

That email and its attachment state:

      From: Catherine Díaz Santofimio
      Sent: Monday, July 16, 2018 3:05 PM
      To: Roberts, Lisa (CRM); Stackhouse, Timothy (CRM)
      Subject: Trámite de extradición activa de José Tito Rodríguez Carlderón

      Respetados Lisa y Timothy

      De manera atenta, adjunto me permito remitir las normas penales
      traducidas al idioma inglés, requeridas por dentro del trámite de
      extradición activa del señor José Tito Rodríguez Calderón.

      Quedo atenta a cualquier inquietud que sobre el particular se presente.
      Cordialmente,
      --

      Catherine Díaz Santofimio
      Profesional Especializado
      Oficina de Asuntos Internacionales

      www.minjusticia.gov.co

      CRIME

      Article 323 – Homicide (Amended by Law 40/1993 Art 29). Homicide. He
      who kills another will be liable to imprisonment from 25 to 40 years.

      Article 342. Circumstances of aggravation (Amended by Law 40/1993 Ar.
      30). Punishment will be for 25 to 40 years imprisonment if the conduct
      described in the preceding Article is committed:
             1. Against an ascendant o descendant, spouse, adopting or
                    adoptive sibling or relative to the second degree of affinity;
             2. To prepare, facilitate or consummate another crime; or to
                    conceal it, secure its result or impunity for himself or other
                    participants;
             3. Through any of the forms of conduct provided for in Chapters II
                    and III of Title V, Book 2 of this Code.
             4. For a promise or promise of a reward, or for gain or some pother
                    abject or futile motive;
             5. Taking advantage of the activity of immunity from prosecution;

                                          -28-
              6. With savagery;
              7. Placing the victim is a state of defenseless or inferiority or
                     taking advantage of that situation.
              8. For terrorist purposes or in the course of terrorist activities or
      against a person who has been a public servant, journalist, candidate for
      popular election, community, union, political or religious leader, member
      of the armed forces, university professor, diplomatic or consular agent at
      the service of the Nation or accredited to it; for cause or reason of their
      posts or positions or by reason of the exercise of their functions or against
      any inhabitant of Colombian territory for their political beliefs or
      opinions; or against their relatives to the fourth degree of kindred, second
      of affinity or first civil.

      Article 325. Manslaughter. He who kills another beyond his intentions
      will be liable to the punishment of Articles 323 and 324 reduced by one
      third to one half.

      PRESCRIPTION

      Art. 87 Term for the prescription of punishment. Punishment of
      imprisonment prescribes in the term set for it in the sentence, but may
      never be less than 5 years. A punishment not involving imprisonment
      prescribes in 5 years.

      Art. 88. Initiation of the term for prescription. The prescription of
      punishment will begin to run from the date on which the sentence
      becomes effective.

      Art. 89 Interruption of the term for prescription. The prescription of
      punishment will be interrupted if the person convicted is arrested by
      reason of the sentence or if he commits a new crime while prescription is
      running.

Id. at 2-3 of 3. Risner urges that this document is not properly authenticated under

either Section 3190 or the Treaty’s Article 9(6)(b). And the Court agrees that, as of this

time, the United States has not submitted a certification to authenticate this email and

its attachment apparently quoting Articles 323, 324, 325, 87, 88, and 89. See id.

      Substantively, Risner’s argument comes down to an assertion that Colombia,


                                          -29-
through the United States, still has not submitted required information to provide the

texts of the laws describing the essential elements and the designation of the offense

for which extradition is requested. In his Supplement to Relator’s Reply to

Government’s Response to Motion to Dismiss, Risner summarized as follows:

              On December 9, 1994, Criminal Court Six filed the Decision of the
      First Instance. Relator was found culpable as a decisive author pursuant
      to Article 23 of the Criminal Code. Attached hereto as Exhibit A are pages
      ID 159-60, 164 of the certified English translation of the Decision of the
      First Instance.
              On April 20, 1995, Superior Tribunal of the Judicial District of
      Cartagena affirmed the conviction of Relator as the decisive agent in the
      crime of aggravated homicide. Attached hereto as Exhibit B are pages ID
      167, 179 of the Decision of Second Instance.
              On November 23, 1998, the Supreme Court of Justice, Criminal
      Cassation Division affirmed the conviction of Relator as the decisive
      agent in the crime of aggravated homicide. Attached hereto as Exhibit C
      is page ID 181 of Supreme Court decision.
              On June 10, 1999, the Head of Legal Office, Republic of Colombia
      Ministry of Justice informed the Circuit Criminal Court 3, Cartagena,
      Bolivar, that the extradition of Jose Tito Rodriguez Calderon must be
      made through diplomatic channels in compliance with requirements.
      (Letter attached hereto as Exhibit D.) The instruction specified that
      certain documentation would be required to make the request, including,
      a “[c]ertified copy of the provisions of Criminal Law applicable to the case,
      and those which regulate prescription of criminal action and sentence. (A
      copy of the Diario Oficial publishing the provisions which describe the
      crimes for which the person convicted has been found guilty, along with
      the rules of prescription, should be attached).” (Ex. D.)
              The September 6, 2000 diplomatic note requesting the extradition
      of Mr. Risner states, “Mr. Rodriguez-Calderon was sentenced by the Sixth
      Criminal Court to a principal penalty of 20 years imprisonment, under
      charges of being the decisive agent in the crime of aggravated homicide.”
      (Ex. E) (emphasis added.)
              Article 9(2)(c) of the Extradition Treaty between the United States
      and the Republic of Colombia states “[t]he request for extradition shall be
      accompanied by: [t]he texts of the laws describing the essential elements
      and the designation of the offense for which extradition is requested[.]”
      Treaty, Art. 9(2)(c). Despite this matter pending for 20 years, Article 23,
      which constitutes an essential element and designation of the offense, has

                                          -30-
      not been provided in accordance with the terms of the Treaty.

Dkt. No. 42 at 1-2.

      And, as Risner’s counsel succinctly explained at oral argument,

      the question boils down to, Your Honor, does the Government’s filing in
      Docket Number 26, which the Government just referred to, and which the
      Government says cures the failures of the request for extradition, does it,
      in fact, cure the failures. And I think that’s – that’s a fundamental
      question.
               So does Docket Number 26, which is the notice of filing of
      supplement to extradition request filed by the Government, cure the
      failure to provide the laws as required by Article 9(2)(c), which failure
      existed in docket filing Number 1, which was the request for extradition.
               And so our position is – and I think the Court understands – is
      because Article 23 is not included in the diplomatic note that is part of
      Document 26, the failure is not cured, because 323 by its nature requires
      a designation. Because how can this Court evaluate whether or not
      there’s probable cause in this case with only having 323? 323 just says
      homicide; he who kills another will be liable to imprisonment for 10 to 15
      years.
               So I submit to the Court that the decisive author in Article 23 is –
      is imperative, is an imperative essential element and designation
      describing the offense of homicide in 323, and it was never included and
      it’s still not included. And we’re talking 20 years, Your Honor. These are
      not technicalities.
               The other problem with Docket 26 not curing the defects present
      in the Treaty request is that there’s no mental state identified. And this
      Court cannot determine probable cause without an understanding and
      without having in front of it the laws describing the essential elements
      and the designation of the offense without understanding what the
      mental state is.
               And what I would call the Court’s attention to is, for example, in
      this country. For homicide, we have first degree; we have second degree;
      we have involuntary; we have voluntary manslaughter. All of those
      designations come under homicide.
               And if this Court was to determine whether or not there was
      probable cause for a homicide, this Court would have to know are we
      talking about a manslaughter, are we talking about a first-degree
      murder, because the designation of the offense is different, because each
      one of those subcategories of homicide have different essential elements.
               We only identify Article 23 because it is repeatedly referenced by

                                          -31-
court after court after court in Colombia.
....
[W]hat we have we know cannot be enough. We know that. We know that
from reading the opinion in the first instance, the opinion in the second
instance, the opinion in the third instance.
       In every one of these opinions, the Courts find that Mr. Risner's
culpability is based on being a decisive author, and yet Article 23 is never
provided.
       I would call the Court's attention to the – there was a 196, ID 196.
There was a letter from the Republic of Colombia Ministry of Justice,
Legal Office, to Dr. Alfredo Beltran Sierra. And this is what I referred to
just a moment ago. It was dated June 10, 1999.
       So what happened here – so this [prompted] the 2000 request. So
in 1999, the Court – and this is in my supplement that was filed today.
The head of the legal office of the Republic of Colombia, Ministry of
Justice, informs the Circuit Criminal Court 3 what they have to do. They
have to go through diplomatic channels in order to obtain the extradition,
in order to request the extradition. That's on page 1 of the supplement
filed today. It is paragraph 4. But they have to go through diplomatic
channels.
       And in that letter, Circuit Court 3 is informed that they have to
send a copy of the Diario Oficial publishing the provisions which describe
the crimes for which the person convicted has been found guilty.
       We know from the first decision in the first instance, second, and
third that Mr. Risner was found guilty of being a decisive author.
....
       And, finally, with respect to the statute of limitations, again, we
have competing diplomatic notes as to what the statute of limitations is,
because in a diplomatic note dated 7-23-2018, Article 87 is identified,
whereas in the diplomatic note filed by the Government dated 1-3-19,
Article 90 is identified as the statute of limitations. So with competing
identifications of applicable articles, this Court is in no position to
determine whether or not probable cause exists. And Mr. Risner can’t
concede or contest in an extradition hearing whether probable cause
exists based on the documents submitted, not only in the extradition
request back in 2000 but in the properly authenticated documentation
submitted since.
       And this Court can certainly not rely on the accuracy of the
documents submitted to make a probable cause determination because
they conflict. So in summary, we’re asking for the Court to dismiss this
extradition for a lot of reasons, based on the statute but also based on due
process. The essential laws have not been provided, Article 23, any laws
regarding state of mind.

                                   -32-
      ....
              We have in front of us conflicting laws regarding the application of
      323 and the statute of limitations.
      ....
              But I think if the Court thinks about it like this, this motion to
      dismiss is like a demurrer. It’s like a demurrer to a complaint. Because
      the Treaty says the request shall be accompanied by. Again, not may, not
      later, not at some point in time.
              The request – the request was made in 2000. The request was
      deficient. There have been several attempts to cure that deficiency. They
      don’t do that. So you can’t even evaluate. The point is you can’t evaluate
      based on this request if there is probable cause. And Mr. Risner can’t
      consent or concede whether or not there is probable cause because of the
      rampant deficiencies.
              And so like a demurrer, which is different than a preliminary
      hearing, this case should be dismissed because, like a demurrer, in a
      demurrer, the Judge has to look at the complaint and the four corners of
      the complaint, does it state a cause of action, ... is there proper notice
      provided.
              And the answers to those questions with respect to this request for
      extradition have to be no, because we don’t know the level of guilt. We
      don’t ... have the most fundamental section, ... the decisive agent article
      upon which Mr. Risner was found guilty. We don’t have that. We don’t
      have any laws regarding the necessary state of mind. We don’t have it.
              So if the Court is looking at the four corners of the Treaty request,
      the request under the Treaty from Colombia, and the Court considers the
      properly authenticated documents that have been submitted since 2000,
      the answer is still the same.
              You can never get to the probable cause inquiry, because within
      the four corners of what’s been filed there are glaring deficiencies and
      they have not been cured. And due process requires that at this point
      after Colombia has had 19 years to get this right – and Mr. Risner has
      now been in custody for more than two months. And Colombia has had
      since mid-December when we filed the motion to dismiss to get it right.
      I mean, at some point the Court has to say time-up, and that’s what I’m
      asking the Court to say.

Dkt. No. 44 at 18-19, 22, 24-25, 27-29.

      The attachment to the United States’s Notice of Filing of Supplement to

Extradition Request [Dkt. No. 26] provides:


                                          -33-
       With regard to the requirement defined by the United States
Government, to place the extradition of Mr. José Tito Rodriguez-Calderón
in order, with regard to the translation of the texts of laws which describe
the essential elements, the designation of the crimes for which the citizen
is required, the punishment provided, and the time limit on the execution
of the sentence, we present out reply to this requirement as follows:
       With regard to the description of the conduct, the elements which
it describes, and the punishment provided, these elements are defined in
Legislative Decree 100/1980. Article 323 of this Decree refers to the crime
of homicide and to the aggravating circumstances of the crime of
homicide, of which [Rodriguez-Calderón] was accused, in the causes
defined in subsections 1 and 4 of Article 324 of that law. The crimes for
which Mr. Rodriguez-Calderón was convicted are described in the
Criminal Code in force at the time as follows:
       ARTICLE 323. HOMICIDE. He who kills another will be liable to
               imprisonment from 10 to 15 years.
       ARTICLE 324. Punishment will be for 16 to 30 years
               imprisonment if the conduct described in the preceding
               Article is committed:
               1. Against an ascendent or descendant, spouse, adopting or
                      adoptive sibling or relative to the second degree of
                      affinity;
               4. For a price, the promise of a reward, or for gain or some
                      other abject or futile motive.
       With regard to the time-limit for the execution of the sentence,
Article 87 of Legislative Decree 100/1980 states that prescription will
operate for criminal sentences as follows:
       ARTICLE 87 TERM FOR THE PRESCRIPTION OF
               PUNISHMENT. Punishment of imprisonment prescribes in
               the term set for it in the sentence, but may never be less
               than 5 years. A sentence not involving imprisonment
               prescribes in 5 years.
       Now for the case of Mr. Rodriguez-Calderón, he was convicted by
Circuit Criminal Court 6 on December 9, 1994 to the principal penalty of
20 years imprisonment, as determinator of homicide committed against
his wife Patricia Gomez de Risner. This decision was appealed, and the
case was sent to the Criminal Bench of the Superior Tribunal, which, in
a decision of April 20, 1995, decided to confirm the entire judgment of the
lower court. This decision was the object of the special recourse to
cassation, and the Criminal Cassation Bench of the Supreme Court of
Justice issued an order on November 23, 1998, the decision challenged
should not be quashed.
       In consequence, and attending the terms of the law regarding the

                                   -34-
      effective date of the sentence, that is, November 23, 1998, it is from that
      date that we should count 20 years – the term set in the sentence – to
      arrive at the date of prescription of punishment, that is November 23,
      2018.
             Therefore, and as given the imminent extinction of the sentence
      imposed, we request you to give this matter your utmost urgent
      consideration.

Dkt. No. 26-1 at 4-5 of 25.

      And the attachment to the United States’s Notice of Filing – Supplemental

Document [Dkt. No. 37] provides:

             The Embassy of Colombia presents its compliments to the United
      States Department of State, Office of the Legal Adviser, and takes the
      opportunity to refer to the Diplomatic Note dated December 17, 2018
      informing the apprehension by the United States Marshal Service for the
      Northern District of Texas of the Colombian citizen Mr. JOSE TITO
      RODRIGUEZ CALDERON, who has been requested in extradition by the
      Government of Colombia.
             In this regard, and in response to the question submitted by the
      Department of State in the aforementioned Verbal Note concerning the
      interruption of the limitation period of the criminal sanction, the
      Embassy of Colombia wishes to inform that The Second Court for the
      Execution of Sentences and Precautionary Measure of the Judicial
      District of Cartagena, Bolivar, has confirmed that “according to the
      Colombian Criminal Code, the time elapsed under the statute of
      limitations on the sentences is interrupted with the capture of the person
      convicted: Article 90: Interruption of the time elapsed under the statute
      of limitations for sentences of imprisonment. Under the statute of
      limitations applied to a sentence of imprisonment, term is interrupted
      when the person sentenced is apprehended by reason of the sentence or
      is placed at the disposal of the authority competent to enforce it.”
             Therefore, and considering that the Government of Colombia was
      informed by the US Government that the person convicted Mr. JOSE
      TITO RODRIGUEZ CALDERON was apprehended on November 16,
      2018, as of that moment “the term of the statute of limitations was
      interrupted” for the criminal sanction and the term of 20 years’
      imprisonment imposed by the Sixth Criminal Circuit Court, Cartegena,
      began to run.
             In this regard, the Embassy of Colombia would like to point out
      that Mr. JOSE TITO RODRIGUEZ CALDERON was sentenced by

                                         -35-
      Judgment of December 9th, 1994 of the Sixth Criminal Circuit Court of
      Cartegena, confirmed in the second instance (appeals) by the Superior
      Tribunal of the Judicial District of Cartagena, Criminal Division on April
      20th, 1995. On November 23rd, 1998, the Supreme Court of Justice of
      Colombia resolved not to order cassation of the decision taken in the
      second instance (appeals).
             In light of the above, The Second Court for the Execution of
      Sentences and Precautionary Measures of the Judicial District of
      Cartegena, Bolivar reiterates that on November 16th, 1998 with the
      apprehension of Mr. JOSE TITO RODRIGUEZ CALDERON the term
      running under the statute of limitations was interrupted. Therefore, the
      Government of Colombia appreciates the contribution made by the
      Government of the United States in the capture of Mr. JOSE TITO
      RODRIGUEZ CALDERON in order to ensure that the crimes committed
      by this Colombian citizen should not go unpunished.
             The Embassy of Colombia avails itself of this opportunity to renew
      to the United States Department of State, Office of the Legal Adviser, the
      assurances of its highest consideration.

Dkt. No. 37-1 at 1-2.

      The United States responds to Risner’s arguments for dismissal by asserting

that “a number of these deficiencies are really premature because we have not asked

the Court in the end to offer these things, authentication issues.” Dkt. No. 44 at 11.

And, according to the United States,

      we believe we’re in compliance with the Treaty ... – in other words, we
      provided in ECF 26 what the Treaty requires, that this argument that
      has just been – well, supplemented but brought up before, that we have
      failed to provide more information about Article 23, we believe that’s a
      theory of liability and there’s no Treaty requirement for Colombia to
      provide the elements of Article 23, which is, I think, the heart of their
      argument. We just disagree. Look at the Treaty. He was convicted of
      murder, not of some other theory of liability within the murder statute.
      ....
      We believe [Article 23 is] an ancillary issue, that he was convicted of
      murder, not some theory of liability. And we believe it is expanding the
      requirements of the Treaty I have already cited under Article 9.
      ....
      Article 88 [is] not required by the Treaty. The diplomatic note does

                                         -36-
      explain that we – that we have already filed with the Court the – you
      know, the statute of limitations and so on.
      ....
      It’s not what various appellate courts may say or refer to in various
      opinions. The question is what does Article 9 require. Our position is the
      Treaty controls. Article 9 does not require a – the elements of this article
      talking about a theory of liability.
             Specifically, Your Honor, referring back to 26-1 that was filed by
      the Government, as a supplement filed on December 17, I wanted to
      direct the Court’s attention to page 8 of 26.
      ....
             Page 8 is the English translation of the Department of State. And
      there’s been a lot of discussion here about emails and the diary of the
      laws and so on. But I think it’s clear that the initial request – or
      submission by Colombia was way overly broad.
             And the Secretary of State here, the Department of State, on page
      8 of Document 26-1, said, “The request appears to be missing a
      translation of the essential elements of designation of the offenses for
      which extradition is requested,” which is murder, and the time limit and
      the punishment and so on.
             And the last paragraph on that same page, Your Honor, page 8,
      “The Department of State reminds Colombia that only the laws applicable
      to this case need to be included in the request and invites the
      Government of Colombia to submit a supplement.”
             Then if you look at that same 26-1 on pages 2 and 3, this is in
      compliance with 3184.
             The second paragraph with regard to the description of conduct,
      the elements are defined in legislative decree.” And then it says, “The
      crimes” – at the end of that paragraph, “The crimes for which Mr.
      Rodriguez Calderon were convicted – was convicted are described in the
      criminal code under Article 323.”
             It doesn’t say he was convicted under some other article.
             And so we would submit, Your Honor, that that’s in compliance.
      And, of course, 324 is the punishment, and Article 87 is the statute of
      limitations.
             So we believe we’re in compliance with the Treaty, Your Honor,
      and the various references in court opinions should not be controlling.

Id. at 9-10, 30-32.

      As the United States has further explained that, in the diplomatic note filed at

Dkt. No. 26, “[i]n accordance with Articles 9(2) and 9(5) of the Treaty, Colombia

                                         -37-
responded with four pages of legible information, in Spanish and in English,

concerning the provisions relevant to the case against Risner – namely, Articles 323

(homicide), 324 (aggravated homicide), and 87 (the term for the prescription of

punishment) (see ECF No. 26-1 at Page ID 410-15), thereby satisfying Article 9 of the

Treaty and mooting Risner’s complaint that ECF No. 1-1 at Page ID 25-39 was

untranslated.” Dkt. No. 36 at 9. And, the United States asserts,

      Risner’s first complaint is that Colombia has provided an excerpt of
      Article 324 rather than the entire statute. He cites no authority for the
      proposition, which is contrary to Article 9 of the Treaty, that Colombia
      must provide Article 324 in its entirety. Risner acknowledges that the
      Colombian court found two aggravating factors applicable to him under
      Article 324 – namely, that he acted against his spouse and that he acted
      in the interest of gain. (See id. (citing ECF No. 1-1 at Page ID 163).) He
      further acknowledges that Colombia’s supplement (ECF No. 26-1 at Page
      ID 412) excerpts Article 324 to include these same two factors (conduct
      against a spouse and conduct for gain). (See id.) Nevertheless, he invents
      a Treaty requirement for Colombia to provide the entire Article 324
      because while Colombia’s translation of the statute refers to these two
      aggravating factors as the first and fourth aggravating factors in the
      statute, the English translation of one of the Colombian court decisions
      refers to them as the third and fourth aggravating factors. This is a red
      herring because the court decision in Spanish (ECF No. 1-1 at Page ID
      69) expressly refers to these aggravating factors as “las causales primera
      y cuarta del art. 324,” i.e., the first and the fourth, not the third and the
      fourth. Accordingly, the court decision and the statute as provided are
      consistent.
             Risner’s second claim, for which he cites no legal authority, is that
      an apparent typographical error in an exhibit the United States
      government attached to its memorandum opposing bail (ECF No. 27-4)
      somehow can vitiate everything Colombia has submitted to date under
      cover of diplomatic note with respect to the twenty-year sentence
      everyone agrees Risner received under Article 324 for aggravated
      homicide. Not so. Everything Colombia has submitted under cover of
      diplomatic note consistently indicates that aggravated homicide in
      violation of Article 324 carries a penalty range of 16-30 years, and that
      Risner received a sentence of 20 years, which falls within the 16-30 year
      penalty range, for the very same crime. (See, e.g., ECF No. 1-1 at Page ID

                                          -38-
      11 (diplomatic note from Colombia to the United States, stating that the
      fugitive “was sentenced ... to a principal penalty of 20 years
      imprisonment, under charges of being the decisive agent in the crime of
      aggravated homicide”), 163-64 (referring to the 20-year sentence and to
      the “limits of 16 to 30 years”), 167 (referring to “principal penalty of 20
      years imprisonment, as the decisive agent in a homicide against the
      person of his wife”), 181 (referring to 20-year sentence for aggravated
      homicide), 190 (referring to the “purpose of the crime which was to make
      a profit”).) The Court will recall that when Risner made a meritless
      assertion that he deserved bail because the Colombian limitations period
      had lapsed, the government submitted, as an exhibit to its opposition to
      the bail motion, an email from Colombia’s Ministry of Justice to show
      that Risner’s arrest in the United States interrupted the Colombian
      limitations period. That same email contains an apparent, unrelated
      typographical error, to the effect that both homicide and aggravated
      homicide would carry identical penalty ranges of 25-40 years despite a
      statutory regime that distinguishes between the aggravated and
      unaggravated versions of the offense. This apparent typographical error
      does not vitiate everything Colombia has said to date under cover of
      diplomatic note about Article 324 and the sentence Risner undisputedly
      received thereunder.

Id. at 15-17.

      The question before the Court on this Motion to Dismiss, therefore, appears to

be does the Treaty’s requirement that a “request for extradition shall be accompanied

by: ... (c) The texts of the laws describing the essential elements and the designation

of the offense for which extradition is requested; (d) The texts of the laws describing

the punishment for the offense; and (e) The texts of the laws describing the time limit

on the prosecution or the execution of punishment for the offense” require Colombia to

provide the text of laws describing the required mental state for Risner’s aggravated

homicide conviction and the requirements for Risner’s being found guilty of being a

decisive author as well as non-conflicting texts of the laws regarding the application

of Colombia’s Article 323 and the statute of limitations.

                                         -39-
      To the United States’s point that, even if it does, Section 3184 does not require

Colombia to provide it before the actual extradition hearing, the Court is persuaded

that Risner has the better argument that, at this point, while the Court could perhaps

manage the extradition hearing without receiving this information in advance (despite

the Treaty’s Article 9 requirement that a “request for extradition shall be accompanied

by” these materials), Colombia’s failure to provide this information – if the Treaty does

require it to do so – materially impedes Risner’s ability to evaluate and decide whether

to concede or to contest (and, if so, how) the required probable cause showing.

      What Colombia has provided in authenticated documents as to the essential

elements and the designation of the offense for which Risner’s extradition is requested

and the punishment for the offense is that, under Article 323, for the crime of

Homicide, “[h]e who kills another will be liable to imprisonment from 10 to 15 years”

except that, under Article 324, “[p]unishment will be for 16 to 30 years imprisonment

if the conduct described in the [Article 323] is committed” “1. Against an ascendent or

descendant, spouse, adopting or adoptive sibling or relative to the second degree of

affinity” or “4. For a price, the promise of a reward, or for gain or some other abject or

futile motive.”

      In a certified response, with Spanish and English translations, provided to the

United States by the Government of Columbia and undisputedly admissible at an

extradition hearing under Section 3190, Colombia has certified that, “[w]ith regard to

the description of the conduct, the elements which it describes, and the punishment

provided, these elements are defined in Legislative Decree 100/1980;” that “Article 323

                                          -40-
of this Decree refers to the crime of homicide and to the aggravating circumstances of

the crime of homicide, of which [Rodriguez-Calderón] was accused, in the causes

defined in subsections 1 and 4 of Article 324 of that law”; and that “[t]he crimes for

which Mr. Rodriguez-Calderón was convicted are described in the Criminal Code in

force at the time as” quoted immediately above. Dkt. No. 26-1 at 1-2.

      But Risner also asserts that that cannot be all of the applicable essential

elements and the designation of the offense for which Risner’s extradition is requested

because there is no description of the required mental state for Risner’s homicide

conviction and the requirements for Risner’s being found guilty of being a “decisive

author” or “decisive agent,” as each appellate decision found. Risner urges that his case

presents the same circumstances as the Court found in dismissing the complaint in

Ferriolo, where the Court found that the requesting country had not provided the text,

in some cases in either language, of the statutes of which the respondent had been

convicted. But, unlike in Ferriolo, Risner is “not asking the Court to perform a probable

cause analysis now” because, as his counsel explained at oral argument, “[w]e don’t

believe the Court can.” Dkt. No. 44 at 35.

      First, based on these submitted materials, the Court determines that any

inconsistencies with the English translation of one appellate decision referring to the

applicable portions of Article 324 as the third and fourth aggravating factors does not

warrant dismissal. So, too, the Court is not persuaded that dismissal is appropriate

where the same email [Dkt. No. 27-1] that Risner’s counsel urges the Court to ignore

is the only basis for his argument that Colombia has presented conflicting texts of the

                                          -41-
laws regarding the application of Colombia’s Article 323 and the statute of limitations.

As the United States points out, everything Colombia has submitted under cover of

diplomatic note consistently indicates that aggravated homicide in violation of Article

324 carries a penalty range of 16-30 years.

      Second, in extradition proceedings, courts consistently adhere to the so-called

Rule of Non-Inquiry “out of respect for other nation’s sovereignty ‘and because we

recognize the chance of erroneous interpretation is much greater when we try to

construe the law of a country whose legal system is not based on common law

principles.’” Sainez v. Venables, 588 F.3d 713, 717 (9th Cir. 2009) (quoting Emami v.

United States Dist. Court, 834 F.2d 1444, 1449 (9th Cir. 1987)). Correspondingly, courts

defer to the requesting nation’s interpretation of its own law. See, e.g., Skaftouros v.

United States, 667 F.3d 144, 154-61 (2d Cir. 2011); In re Extradition of Jimenez, No.

14-2319-SAG, 2014 WL 7239941, at *1-*2 (D. Md. Dec. 16, 2014) (rejecting claim that

extradition to Costa Rica was not permitted because statute of limitations lapsed for

sentencing, where Costa Rica provided documents explaining that statute of

limitations was tolled) (citing Jhirad v. Ferrandina, 536 F.2d 478, 484-85 (2d Cir 1976)

(“It is not the business of our courts to assume the responsibility for supervising the

integrity of the judicial system of another nation.”)). What constitutes the laws

describing the essential elements and the designation of the offense for which

extradition is requested, the laws describing the punishment for the offense, and the

laws describing the time limit on the prosecution or the execution of punishment for

the offense is a matter of Colombian law as to which Colombia has provided its answer,

                                         -42-
as explained above.

       Colombia has specifically provided what its officials represent to be the essential

elements of the offense for which extradition is requested. See Dkt. No. 26-1 at 1-2.

Having been presented with that information, the Court will not further engage in a

disfavored effort to interpret Colombian law to the contrary by attempting to determine

the significance under Colombian law of a finding in the appellate decisions that Risner

was culpable under Article 23, as Risner urges the Court to do. See Dkt. No. 50 at 5 (“It

is undisputed that Risner was found culpable under Article 23. Colombia has branded

Risner’s culpability as a decisive agent or author pursuant to Article 23 in all of its

legal opinions; and, pursuant to these same opinions, Risner was not held culpable

under any other theory. (See Supp. to Rel. Reply to Gov. Resp. (Dkt. No. 42.) Therefore,

Risner acting as a decisive agent or author is, by necessity, an essential element of his

guilt.” (footnote omitted)).

       This case does not present the extraordinary circumstances that would warrant

granting a pre-extradition-hearing motion to dismiss an extradition complaint.

                                      Conclusion

       For the reasons explained above, the Court DENIES Risner’s Motion to Dismiss

[Dkt. No. 23].

       SO ORDERED.

       DATED: March 11, 2019

                                         _________________________________________
                                         DAVID L. HORAN
                                         UNITED STATES MAGISTRATE JUDGE

                                          -43-
